Order filed, January 10, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-01025-CV
                                 ____________

                         RALPH DOUGLAS, Appellant

                                         V.

  HONORABLE BRADY G. ELLIOTT, THOMAS R. CULVER, III AND
               DANIEL R. SKLAR, Appellee


                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 12-DCV-200383


                                     ORDER

      The reporter’s record in this case was due December 21, 2012. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Mindy Hall, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.
PER CURIAM